Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of nylon gloves similar in use to cotton gloves or silk gloves, the merchandise was held dutiable as follows: The items marked “A” at 30 percent under the provision in paragraph 915, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877), for cotton gloves and the items marked “B” at 30 percent under the provision in paragraph 1208, as modified, supra, for silk gloves, as claimed.